PRYOR, J.
In Ives v. Quinn objection is made to the jurisdiction of the court below upon two grounds: First, that the amount of the claim wras in excess of $250; and, secondly, that the action was removed into this court. Neither ground is tenable. As to the first, the action was for damages for trespass to real property, and the answer a general denial. The original demand was for $100. By amendment it was increased to $240, and the judgment rendered was within this figure. True, the bill of particulars showed a claim for $240 and treble damages, but that was ineffectual to authorize a recovery beyond the amount “stated in the ■complaint,” and it is this sum that limits the jurisdiction of the justice. Code, § 3215. The second objection to jurisdiction is equally unfounded. It is too late to remove a cause into this court after application for an adjournment by the defendant. Code, § 3216. The indorsement of the justice on the undertaking certifies that he rejected it, and refused the removal, because the undertaking was ■offered after adjournment and the opening of the plaintiff. The summons was returnable July 10th, when the plaintiff appeared, and put in an oral complaint. The defendant then interposed a general denial, and then demanded a bill of particulars. The bill ■of particulars is dated July 12th, the trial proceeded on July 17th, and the undertaking to remove was executed the same day. Defendant disputes that he asked an adjournment, but the inference is obvious that his demand for a bill of particulars caused the adjournment. As the demand necessitated an adjournment, it was, in plain reason, equivalent to an application for adjournment. It is not apparent that the defendant objected to the adjournment. Again, no order was granted removing the cause into this court; "but it is only from the time of granting such order that this court Has cognizance of the action. Code, § 3216. Upon the merits, we are well content to affirm the judgments on the very satisfactory •opinion of the learned justice. Indeed, the defendants are fortunate to escape with so light a penalty for such lawless and oppressive conduct. The justice of the cases being manifestly with the plaintiff, we should not reverse them for technical error in rulings ■on evidence. Judgments affirmed, with costs. AH concur.